DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 02/10/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 (and its dependent claim 14) and claim 17 contain the trademark/trade name HASTELLOYTM.  Where a trademark or trade name is used in a claim as a Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a nickel-chromium-iron-molybdenum alloy and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al, US Patent Application Publication 2007/0204147 A1.
Kobayashi et al teaches:
Regarding claim 1, an etching apparatus 10 comprising: a processing container 11 configured to form a vacuum atmosphere (Paragraph 0079) in the processing container 11 when evacuated and including a wall constructed using an alloy composed of aluminum and an additive metal (A5052) as a base material of the wall of the processing container; a stage 12 installed in the processing container 11 and configured to mount a substrate W having a metal film formed on a surface of the substrate (after 
The Examiner notes:
The limitation “having a metal film formed on a surface of the substrate” is a structure of the substrate, and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims."  In re Young, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore limitation “having a metal film formed on a surface of the substrate” is of no significance in determining patentability of the apparatus claim and does not impart patentability to the claim.
The limitations “an oxidizing gas that oxidizes the metal film and an etching gas that is B-diketone to the stage to etch the oxidized metal film” and  “configured to heat the wall to a temperature in a range of 60 degrees C to 90 degrees C when the etching gas is supplied from the gas supplier into the processing container” are intended use of the apparatus. Furthermore, it has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. The apparatus of Kobayashi et al is capable of supplying B-diketone to the stage to etch the oxidized metal film; and to heat the wall to a temperature in a range of 60 degrees C to 90 degrees C when the etching gas is supplied from the gas supplier into the processing container.
Regarding claim 2, the wall heated by the wall heater includes a ceiling wall 14B of the processing container 11.  
Regarding claim 14, a base material of the gas supplier is made of one of a JIS standard A5052 series alloy, and is provided with a covering portion P for the gas supplier that covers a surface of the base material of the gas supplier so as to prevent release of an additive metal of the base material of the gas supplier to the substrate, or the base material of the gas supplier is made of a JIS standard A1050 series material.  
Regarding claim 16, the base material of the wall of the processing container is one of a JIS standard A5052 series alloy.  
Regarding claim 18, as noted above the specific gas supplied by the apparatus of Kobayashi et al is an intended us of the apparatus and the apparatus of Kobayashi et al is capable of supplying hexafluoroacetylacetone gas to the processing chamber.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al, US Patent Application Publication 2007/0204147 A1 in view of Frankel, US Patent 6,106,630.
Kobayashi et al was discussed above.
	Kobayashi et al differs from the present invention in that Kobayashi et al does not teach a base material of the stage is an alloy composed of aluminum and an additive metal, and a top surface and a side surface of the stage are constituted with a stage covering portion that covers the base material of the stage so as to prevent the additive metal of the base material of the stage from being released to the substrate.  
	Frankel teaches a base material of the stage 12 is an alloy composed of aluminum and an additive metal (aluminum alloy), and a top surface 12a and a side surface 12d of the stage 12 are constituted with a stage covering portion 500 that covers the base material of the stage so as to prevent the additive metal of the base material of the stage from being released to the substrate.
	The motivation for replacing the heater and stage of Kobayashi et al with the heater and stage of Frankel is to provide an alternate and equivalent stage for holding and heating the wafer in the apparatus of Kobayashi et al. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the stage and heater of Kobayashi et al with the stage and heater of Frankel.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al, US Patent Application Publication 2007/0204147 A1 in view of Nishiyama et al, US Patent Application Publication 2020/0203127 A1.
Kobayashi et al was discussed above.
TM.  
Nishiyama et al teaches an etching gas reservoir 106 configured to store the etching gas outside the processing container 128; and a flow path formation portion 110 connecting the etching gas reservoir 106 and the processing container 128 to form a flow path, and configured to supply the etching gas to the gas supplier, wherein the flow path formation portion is made of HASTELLOYTM  (Paragraph 0067).  
The motivation for replacing the processing gas reservoir and flow path of Kobayashi et al with the etching gas reservoir and flow path of Nishiyama et al is to provide an etching gas reservoir and flow path for supplying a highly corrosive fluorine containing etching gas as taught by Nishiyama et al to the apparatus of Kobayashi et al.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the processing gas reservoir and flow path of Kobayashi et al with the etching gas reservoir and flow path of Nishiyama et al.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al, US Patent Application Publication 2007/0204147 A1 in view of Dobashi et al, US Patent Application Publication 2005/0139234 A1.
Kobayashi et al was discussed above.

Dobashi et al teaches the use of hexafluoroacetylacetone gas as an etching gas. 
The motivation for using hexafluoroacetylacetone gas in the apparatus of Kobayashi et al is to etch substrates in the apparatus of Kobayashi et al.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to supply hexafluoroacetylacetone gas to the apparatus of Kobayashi et al as taught by Dobashi et al.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al, US Patent Application Publication 2007/0204147 A1 in view of Asakawa et al, US Patent Application Publication 2005/0139234 A1.
Kobayashi et al was discussed above.
Kobayashi et al differs from the present invention in that a plurality of stages is installed, the etching apparatus further comprises a partition wall extending downward from the ceiling wall and surrounding each of the plurality of stages, and a partition wall heater configured to heat the partition wall, the gas supplier forms the ceiling wall and is configured to supply the etching gas and the oxidizing gas to a processing space surrounded by the partition wall, and the wall heated by the wall heater includes the ceiling wall and a side wall of the processing container.  
Asakawa et al a plurality of stages 41 is installed, the etching apparatus further comprises a partition wall 44 extending downward from the ceiling wall 42 and surrounding each of the plurality of stages 41, and a partition wall heater 77 configured to heat the partition wall 44, the gas supplier 42 forms the ceiling wall and is configured 3 to a processing space S surrounded by the partition wall 44.
The motivation for replacing the single stage and gas supplier of Kobayashi et al with the plurality of stages, partition wall, and gas supplier of Asakawa et al is to enable the apparatus of Kobayashi et al to treat multiple substrates as taught by Asakawa et al. Furthermore, it was held in In re Harza (124 USPQ 378) that the duplication of parts is obvious. (See MPEP 2144)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the single stage and gas supplier of Kobayashi et al with the plurality of stages, partition wall, and gas supplier of Asakawa et al.
Regarding claim 4, Asakawa et al teaches a base material of the partition wall is an alloy composed of aluminum and an additive metal, Kobayashi et al teaches the use of a covering portion P for the wall that covers the base material of the wall so as to prevent the additive metal of the base material of the wall from being released to the substrate. The motivation for adding a covering portion to the partition wall is to prevent the additive metal of the base material of the partition wall from being released to the substrate as taught by Kobayashi et al. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the covering portion of Kobayashi et al to the partition wall of Asakawa et al.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al and Asakawa et al as applied to claims 3 and 4 above, and further in view of Ohmi et al, US Patent 5,119,541.

Kobayashi et al teaches that the walls are made of A5052 series alloy.
The motivation for using the alloy of the walls of Kobayashi et al in the walls of the partition wall is to provide a specific alloy as required by Asakawa et al but not disclosed. Furthermore, it has been held that: the selection of a known material based on its suitability for its intended use is prima facie obviousness (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)); and reading a list and selecting a known compound to meet known requirements is no more ingenious that selecting the last piece to put in the last opening in a jig-saw puzzle (325 U.S. at 335, 65 USPQ at 301).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the base material of the partition wall of Asakawa et al out of A5052 as taught by Kobayashi et al.
Ohmi et al teaches that the covering portion 2 is made of silicon.
The motivation for making the covering portion of Kobayashi et al and Asakawa et al out of silicon is to provide an alternate and equivalent covering material as taught by Ohmi et al. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 

Regarding claim 6, Kobayashi et al teaches a base material of the gas supplier is made of one of a JIS standard A5052 series alloy, and is provided with a covering portion P for the gas supplier that covers a surface of the base material of the gas supplier so as to prevent release of an additive metal of the base material of the gas supplier to the substrate, or the base material of the gas supplier is made of a JIS standard A1050 series material.  
Regarding claim 7, Kobayashi et al teaches that the gas supplier is a shower head, and the base material of the gas supplier is made of the JIS standard A1050 series material.  
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al, Asakawa et al, and Ohmi et al as applied to claims 5-7 above, and further in view of Frankel, US Patent 6,106,630.
	Regarding claim 8, Kobayashi et al, Asakawa et al, and Ohmi et al differs from the present invention in that they do not teach a base material of the stage is an alloy composed of aluminum and an additive metal, and a top surface and a side surface of the stage are constituted with a stage covering portion that covers the base material of the stage so as to prevent the additive metal of the base material of the stage from being released to the substrate.  
	Frankel teaches a base material of the stage 12 is an alloy composed of aluminum and an additive metal (aluminum alloy), and a top surface 12a and a side 
	The motivation for replacing the heater and stage of Kobayashi et al, Asakawa et al, and Ohmi et al with the heater and stage of Frankel is to provide an alternate and equivalent stage for holding and heating the wafer in the apparatus of Kobayashi et al, Asakawa et al, and Ohmi et al. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the stage and heater of Kobayashi et al, Asakawa et al, and Ohmi et al with the stage and heater of Frankel.
Regarding claim 9, Kobayashi et al, Asakawa et al, Ohmi et al, and Frankel were discussed above and teach that the stage is made from A5052 and is coated with a silicon cover on the top surface of the stage.
Kobayashi et al, Asakawa et al, Ohmi et al, and Frankel differs from the present invention in that they do not teach a side surface covering portion made of a JIS standard A1000 material to cover the side surface of the stage.    
Kobayashi et al teaches the use of A1050 series aluminum alloy.
The motivation for using the A1050 alloy of Kobayashi et al, Asakawa et al, Ohmi et al, and Frankel in a plate on a side surface of the stage is to provide a specific alloy as required by Kobayashi et al, Asakawa et al, Ohmi et al, and Frankel but not disclosed. Furthermore, it has been held that: the selection of a known material based Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)); and reading a list and selecting a known compound to meet known requirements is no more ingenious that selecting the last piece to put in the last opening in a jig-saw puzzle (325 U.S. at 335, 65 USPQ at 301).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a plate of A1050 on the side surface of the stage of Kobayashi et al, Asakawa et al, Ohmi et al, and Frankel as taught by Kobayashi et al.
Regarding claims 10 and 11, Kobayashi et al teaches that the base material of the wall of the processing container is JIS standard A5052 series alloy. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al, Asakawa et al, Ohmi et al, and Frankel, as applied to claims 8-11 above, and further in view of Nishiyama et al, US Patent Application Publication 2020/0203127 A1.
Kobayashi et al, Asakawa et al, Ohmi et al, and Frankel differs from the present invention in that they do not teach an etching gas reservoir configured to store the etching gas outside the processing container; and a flow path formation portion connecting the etching gas reservoir and the processing container to form a flow path, and configured to supply the etching gas to the gas supplier, wherein the flow path formation portion is made of HASTELLOYTM.  
Nishiyama et al teaches an etching gas reservoir 106 configured to store the etching gas outside the processing container 128; and a flow path formation portion 110 connecting the etching gas reservoir 106 and the processing container 128 to form a TM  (Paragraph 0067).  
The motivation for replacing the processing gas reservoir and flow path of Kobayashi et al, Asakawa et al, Ohmi et al, and Frankel with the etching gas reservoir and flow path of Nishiyama et al is to provide an etching gas reservoir and flow path for supplying a highly corrosive fluorine containing etching gas as taught by Nishiyama et al to the apparatus of Kobayashi et al, Asakawa et al, Ohmi et al, and Frankel.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the processing gas reservoir and flow path of Kobayashi et al, Asakawa et al, Ohmi et al, and Frankel with the etching gas reservoir and flow path of Nishiyama et al.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al, Asakawa et al, Ohmi et al, Frankel, and Nishiyama et al as applied to claim 12 above, and further in view of Dobashi et al, US Patent Application Publication 2005/0139234 A1.
Kobayashi et al, Asakawa et al, Ohmi et al, and Frankel differs from the present invention in that they do not teach that the etching gas is hexafluoroacetylacetone gas.  
Dobashi et al teaches the use of hexafluoroacetylacetone gas as an etching gas. 
The motivation for using hexafluoroacetylacetone gas in the apparatus of Kobayashi et al, Asakawa et al, Ohmi et al, and Frankel is to etch substrates in the apparatus of Kobayashi et al, Asakawa et al, Ohmi et al, and Frankel.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.  The cited art contains patents (See for example, US 20100212592 A1; US 20100081292 A1; US 20090142513 A1; US 7484315 B2; US 7998307 B2; US 20060186354 A1; US 20210035823 A1; US 20200203194 A1; US 20160189987 A1; or US 20200013589 A1) that could be used to reject the claims under 35 USC § 102 or 103.  These rejections have not been made because they do not provide any additional or different teachings, and if they were applied, would have resulted in an undue multiplication of references.  (See MPEP 707.07(g))    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716